Citation Nr: 1340413	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased initial evaluation for narcolepsy, evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from September 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for narcolepsy evaluated as 10 percent disabling.  An April 2007 rating decision continued the 10 percent rating.  The Veteran appealed the decision.

In October 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  The Veteran was afforded a VA examination in December 2011.  The examiner noted that the Veteran reported being referred to a neurologist by a primary care physician due to a resurgence of his excessive sleepiness symptoms.  Records from the primary care physician and the neurologist are not in the claims file.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board advises the Veteran that he is obligated to cooperate fully with VA's efforts to obtain such relevant records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

Additionally, the VA examiner considered the Veteran's April 2008 contentions, specifically regarding the symptom of participating in conversations but not remembering them at a later time, as if he were having some type of absence or petit mal seizure.  The examiner noted that those reported symptoms were subjective in nature, and that the Veteran had not been administered an electroencephalogram (EEG) or evaluation by a neurologist to determine the existence of an underlying seizure disorder.  Given this, and the lapse of time since his last examination, the Veteran should be afforded a new VA examination.

Thus, all outstanding VA and private treatment records relating to the Veteran's narcolepsy disorder should be obtained and made part of the record.  Then the Veteran should be scheduled for a new VA examination for his narcolepsy.  Any accompanying opinion should be supported by a rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to narcolepsy or any other sleep-related disorder should be obtained.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for conditions related to his narcolepsy.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of the Veteran's narcolepsy.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed, with particular attention to whether neurological testing for an underlying seizure disorder is warranted.  If an underlying seizure disorder is determined to exist, that disorder should be noted and described in the examination report.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

